TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00639-CR



                                 Jon Larry Woods IV, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 61153, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                John Larry Woods IV pleaded guilty to aggravated assault with a deadly weapon

and was placed on deferred adjudication probation for five years. Less than a year later, he pleaded

true to ten violations of the terms of his community supervision. The district court assessed sentence

at three years in prison.

                Appellant’s court-appointed attorney has filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738, 744-45 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75, 80-81(1988); High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978). Appellant

was sent a copy of counsel’s brief and was advised of his right to examine the appellate record and

to file a pro se brief. No pro se brief has been filed.
               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               Affirmed.




                                              G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: June 24, 2009

Do Not Publish




                                                 2